—In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of disposition of the Family Court, Kings County (Segal, J.), dated January 11, 2000, which, upon a fact-finding order of the same court dated August 20, 1999, as amended January 11, 2000, in effect, finding that the subject child was neglected, placed the child in the care of the Commissioner of Social Services until February 17, 2000. The notice of appeal from the fact-finding order dated August 20, 1999, is deemed to be a premature notice of appeal from the order of disposition dated January 11, 2000 (see, CPLR 5520 [c]).
Ordered that the appeal from so much of the order of disposition dated January 11, 2000, as placed the child in the custody of the Commissioner of Social Services is dismissed, without costs or disbursements, as the period of placement has expired; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
The appeal from so much of the order of disposition as directed that the child be placed in the care of the Commissioner of Social Services must be dismissed as academic, because that order expired by its own terms on February 17, 2000. Nevertheless, the adjudication of neglect constitutes a permanent and significant stigma which might indirectly affect the appellant’s status in any future proceedings. Therefore, the appeal from so much of the order of disposition as determined that the appellant neglected the subject child is not academic (see, Matter of H. Children, 276 AD2d 485).
Contrary to the appellant’s contention, the testimony adduced at the hearing was sufficient to establish by a preponderance of the evidence that he neglected the subject child by virtue of his abuse of alcohol (see, Family Ct Act § 1046 [a] [iii]; *392Matter of Scott M. v Janna C., 237 AD2d 603, 604; Matter of Corrine B. v Margaret D., 221 AD2d 439; Matter of William T., 185 AD2d 413). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.